COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00257-CV


TITAN CORRUGATED, INC.                                              APPELLANT

                                          V.

MAXX ELECTRIC, INC.                                                   APPELLEE

                                      ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

is not opposed.   It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 11, 2011

      1
       See Tex. R. App. P. 47.4.